DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-17 in the reply filed on 13 December 2021 is acknowledged.  The traversal is on the ground(s) that a search and examination of the entire application could be made without a serious burden because a thorough search of Invention I would encompass a search of Invention II.  This is not found persuasive because a serious search burden would be present if all the claims were to be examined, which has been established in the previous Office action and the examiner incorporates those reasons herein.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3049928 A1 (hereinafter “Depeige”) with a machine translation being used as the English language equivalent translation.Regarding claim 1 	Depeige teaches a fuselage for an aircraft (Figure 1), the fuselage comprising: a pressure deck assembly 16 extending along an X-axis (roll axis) of the fuselage, the pressure deck assembly comprising longitudinal beams 32 and a pressure deck 16a, lengths of the longitudinal beams 32 extending lengths along the X-axis (roll axis) of the fuselage, the pressure deck 16a extending between the longitudinal beams 32 along the lengths of the longitudinal beams (Figures 3, 15 and 16a).  Depeige’s teaching that the pressure deck is used in an aircraft assembly infers that the materials used, including the pressure deck, are compliant along the axes, including the pitch axis, of the fuselage.   Depeige teaches a bulkhead 20 extending along a Z-axis (yaw axis) of the fuselage, the bulkhead 20 being joined to the pressure deck assembly 16 at a corner joint 70, and a compression chord 30 extending a length along the Y-axis (pitch) axis of the fuselage, wherein the compression chord 30 is joined between the pressure deck assembly 16 and the bulkhead 20 at the corner joint 70 such that an upper flange of the compression chord 30 extends outside of the corner joint 70 (Figures 3 and 15).Regarding claim 270 that is defined by the bulkhead 20 faces in the direction of zone Z2 (aft) along the X-axis (roll axis) of the fuselage such that the upper flange of the compression chord 30 faces in the direction of zone Z2 (aft) along the X-axis (roll axis) (Figures 3, 15, 16a and 16b).Regarding claims 3 and 4 	In addition, Depeige teaches the bulkhead 20 comprises bulkhead beams 40 extending lengths along the Z-axis (yaw axis) of the fuselage (Figures 4 and 5 and page 6, first partial paragraph).  Depeige teaches the beams are regularly spaced and are connected to a pressurized envelope (web) 50, where the envelope 50 rests on the vertical beams 40, 42, 30 (page 6, 2nd – 4th full paragraph), which corresponds to a web 50 extending between the bulkhead beams 40 along the lengths of the bulkhead beams.  This configuration also corresponds to the web 50 comprising an exterior side that defines a portion of the outside of the corner joint 70, wherein the compression chord 30 is joined to/extends on the exterior side of the web 50 (Figure 5).Regarding claim 5 	In addition, Depeige teaches the pressure deck assembly 16 includes corner fittings 72 which are mounted (connected) to the longitudinal beams 32 through axis a2, and the compression chord 30 being joined to the corner fittings 72 (page 8, 2nd full paragraph; and Figures 15 and 16a).Regarding claim 616 includes corner fittings 72 that are joined to the longitudinal beams 32 through axis a2, the bulkhead 20 comprising bulkhead beams 40 that extend lengths along the Z-axis (yaw axis) of the fuselage (Figure 15 and 16a).   	Depeige also provides an illustration where the corner fittings 72 comprises blocks 32 and straps 70 that are discrete from the blocks, the compression chord 30 being joined to the blocks 16 of the corner fittings 72, the blocks of the corner fittings being joined to the bulkhead beams 40 via the straps 70 (Figure 16a).Regarding claims 7 and 8 	In addition, Depeige illustrates the compression chord 30 comprises an L-shape defined by first and second leg segments that extend at a non-parallel angle relative to each other, the first leg segment extending outwardly from the second leg segment along the Z-axis (yaw axis), the second leg segment extending outwardly from the first leg segment along the X-axis (roll axis) (Figures 3 and 15).Regarding claim 10 	In addition, Depeige teaches the pressure deck has a catenary shaped web (Figures 9 and 16a, and page 6, last partial paragraph).Regarding claim 13 	In addition, Depeige teaches the pressure deck assembly 16 comprises corner fittings 72 that are joined to the longitudinal beams 32, and the length of the 30 spans continuously across at least three corner fittings 72 (Figures 15 and 16a).Regarding claims 15 and 16 	Depeige teaches a fuselage for an aircraft (Figure 1), the fuselage comprising: a pressure deck assembly 16 extending along an X-axis (roll axis) of the fuselage, the pressure deck assembly comprising longitudinal beams 32, corner fittings 72, and a pressure deck 16a, lengths of the longitudinal beams 32 extending lengths along the X-axis (roll axis) of the fuselage, the corner fittings 72 being joined to the longitudinal beams 32, the pressure deck 16a extending between the longitudinal beams 32 along the lengths of the longitudinal beams (Figures 3, 15 and 16a).  Depeige’s teaching that the pressure deck is used in an aircraft assembly infers that the materials used, including the pressure deck, are compliant along the axes, including the pitch axis, of the fuselage.   Depeige teaches a bulkhead 20 extending along a Z-axis (yaw axis) of the fuselage, the bulkhead 20 being joined to the pressure deck assembly 16 at a corner joint 70, and a compression chord 30 extending a length along the Y-axis (pitch) axis of the fuselage, wherein the compression chord 30 is joined between the pressure deck assembly 16 and the bulkhead 20 at the corner joint 70 such that an upper flange of the compression chord 30 extends outside of the corner joint 70 (Figures 3 and 15). 	Regarding the load path of the compression chord, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not explicitly disclose the compression chord is joined between the pressure deck assembly and the bulkhead such that a load path of the compression chord has right of way over a load path of the corner fittings, the claimed function is deemed to be inherent to the structure in the prior art since the Depeige reference teaches an invention with an identical structure as the claimed invention.  See MPEP §2112.Regarding claim 17 	In addition, Depeige teaches the length of the compression chord 30 spans continuously across at least three corner fittings 72 (Figure 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Depeige as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2015/0014484 (hereinafter “Zeon”).Regarding claim 9 	The limitations of claim 1 have been set forth above.  In addition, Depeige does not explicitly teach the bulkhead comprises a side fitting, the corner joint comprises at least one splice, and the compression chord extends the length from a first end portion and a second end portion, at least one of the first or second end portion of the compression chord being joined to the side fitting via the at least one splice.  However, Zeon teaches it is well-known to use a plurality of fittings, including inboard/outboard fittings or splice chords, to attach structural components 106, 214 onto a fuselage 104 of an aircraft (Figures 1 and 3; and paragraphs [0029] and [0032]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the corner fittings 72 of Depeige with the inboard fittings (splice chords) of Zeon to provide a secured coupling of the compression chord 30 along the width of the fuselage of the aircraft. 	The combination of Depeige and Zeon corresponds to the claimed features requiring a corner fitting comprising at least one splice, and the compression chord extends the length from a first end portion and a second end portion, at least one of the first and second end portions of the compression chord being joined to a side fitting via .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Depeige as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2014/0231586 (hereinafter “Brown”).Regarding claim 11 	The limitations of claim 1 have been set forth above.  In addition, Depeige does not explicitly teach the fuselage comprises a wheel well and the bulkhead is a component of the wheel well. 	Brown teaches a structural support for an aircraft (abstract).  Brown teaches the fuselage 102 comprises a wheel well 174 and a bulkhead 184, 186 being a component of the wheel well, where the wheel well 174 permits the retraction of the main landing gear 252 into said wheel well 174 such as when the aircraft 100 is airborne (paragraph [0035] and Figure 11).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the fuselage of Depeige with the wheel-well assembly 174 of Brown to yield an area within the aircraft for the retraction of the main landing gear when the aircraft is airborne.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Depeige as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2010/0200697 (hereinafter “Sankrithi”).Regarding claim 12 	The limitations of claim 1 have been set forth above.  In addition, Depeige is silent with regards to specific cross-sectional shapes of the fuselage, therefore, it would have been necessary and thus obvious to look to the prior art for conventional fuselage structures. Sankrithi provides this conventional teaching showing that it is known in the art to use a fuselage for an aircraft having an elliptical or near-elliptical cross-sectional shape that is wider-than-tall (Figure 3; and paragraphs [0002] and [0040]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to make the fuselage of Depeige having the cross-sectional shape disclosed by Sankrithi motivated by the expectation of successfully practicing the invention of conventional fuselage structures.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Depeige as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2005/0210820 (hereinafter “Tanaka”).Regarding claim 14 	The limitations of claim 1 have been set forth above.  In addition, Depeige does not explicitly teach the fuselage comprises a semi-monocoque fuselage. 	Tanaka teaches an aircraft frame (abstract and paragraph [0004]).  Tanaka teaches structures required to have both light weight and rigidity, such as airplane bodies and wings, monocoque or semi-monocoque constructions are traditionally employed (paragraph [0004]).  Therefore, it would have been obvious for a person .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783